Citation Nr: 1105341	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right foot disorder, 
including residuals of osteotomies of the fourth and fifth 
metatarsals, currently rated as 20 percent disabling.

2.  Entitlement to service connection for pes planus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In September 2010, the Veteran testified before 
the undersigned at a Travel Board hearing.  

The issue of service connection for pes planus is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right foot disorder, including 
residuals of osteotomies of the fourth and fifth metatarsals, is 
productive of severe impairment, but does not cause loss of use 
of the right foot.


CONCLUSION OF LAW

The criteria for a 30 percent rating for right foot disorder, 
including residuals of osteotomies of the fourth and fifth 
metatarsals, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  RO letters dated in November 2006 and July 2008 
informed the Veteran of all three elements required by 38 C.F.R. 
§ 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's 
VA treatment records dated through 2007 and provided him with a 
VA examination in February 2007.  Although it appears that some 
more recent treatment records may be available, remand to obtain 
these records would serve no useful purpose.  The Board is herein 
awarding the highest rating available under Diagnostic Code 5284 
and the Veteran does not claim that he has actual loss of use of 
his foot.  To the contrary, he testified in September 2010 that 
he was able to walk 1/4 of a mile.  The duty to assist has 
therefore been satisfied and there is no reasonable possibility 
that any further assistance to the Veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, when the maximum rating for limitation of 
motion of a joint has already been assigned, a finding of pain on 
motion cannot result in a higher rating.  Id.

VA medical records dated from 2005 to 2007 reflect treatment for 
the Veteran's right foot disability.  He complained of chronic 
right foot pain which was sharp over the metatarsophalangeal 
joints of the right foot numbered 2 to 4, and which radiated up 
his leg.  He also complained of numbness and tingling in the 
right foot.  The Veteran was given orthotics, but reported that 
they did not work and in fact caused more pain.  

In January 2007, the Veteran had a neurology consultation.  
Physical examination revealed that he walked with a limp, 
favoring the left side.  He had full motor power in his right 
foot.  He reported decreased light touch sensation, vibration, 
and temperature over the entire aspect of the right leg.  Deep 
tendon reflexes were 2+ and symmetric, with the exception of the 
right ankle which was 1+.  The examiner noted that the Veteran 
suffered from pain in his right foot due to a chronic injury, 
with some reported radiating pain in a non-anatomical 
distribution.  He had some subjective sensory changes on the 
right leg, again not in an anatomical distribution.  He had no 
signs or symptoms of sympathetic dysfunction to suggest reflex 
sympathetic dystrophy.   He declined any pain medication which 
might be considered as a trial, although his pain was more 
suggestive of musculoskeletal pain than neuropathy.  In an 
addendum, it was noted that there was nothing to suggest that the 
pain was neuropathic in nature.  Increased pain with 
weightbearing points was more likely an orthopedic/soft tissue 
etiology.  

In January 2007, the Veteran was afforded a VA feet examination.  
He indicated that running, prolonged walking, and prolonged 
stating caused forefoot pain on the right.  He indicated that 
sitting provided relief, but did not get rid of the pain.  Gait 
was symmetric.  A review of his shoes revealed that he had low 
recoil foam inserts without any buildups.  Physical examination 
revealed that he had a 3.4 centimeter incision over the fourth 
metatarsal and in the web space between the fourth and fifth toes 
as well as a buildup of callus to a minor degree.  Over the fifth 
metatarsal, he had a 2.5 centimeter longitudinal incision.  Both 
incisions were old, well-healed, and nontendner.  The sole of the 
foot, particularly under the metatarsals that were osteotomized, 
but in general under the entire forefoot, was smooth and without 
specific callus buildup.  The toes, particularly the fourth and 
fifth toes, but all toes in general at the metatarsophalangeal 
joints, were dosiflexed by about 30 degrees, but could be reduced 
to neutral with minimal discomfort.  They were able to flex about 
10 degrees beyond neutral toward the side.  The forefoot was 
slightly broad with a minor first metatarsophalangeal dorsal and 
medial bunion which was essentially nontender.  The assessment 
was status post fourth and fifth distal metatarsal osteotomies.  
Examination of the right ankle, the right calf, the right knee, 
and the right thigh reveled no specific lesions.  It was this 
examiner's opinion that the pain which he had, which on prolonged 
walking and standing, could migrate up his calf and thigh and 
even into his back or his anterior chest, was all mechanical or 
muscular pain associated with abnormal standing.  There was no 
separate diagnosis.  

In February 2007, the Veteran underwent a neurological 
evaluation.  The findings indicated were a duplicate of the 
January 2007 VA examination (by the same examiner).  

In April 2007, the Veteran was seen by the ambulatory/outpatient 
care.  It was noted that the Veteran foot pain which was likely 
related to nerve damage from his foot injury.  The diagnosis was 
questionable metatarsal neuralgia.  

At his Travel Board hearing, the Veteran testified that his right 
foot was extremely painful on weightbearing of any kind.  He 
explained his reluctance to take pain medication.  He related 
that he could only walk 1/4 of a mile.  The Veteran stated that the 
pain, stiffness, and tingling resulted in limited mobility.  He 
also described having foot spasms, similar, but not identical to 
a "Charley Horse."  He indicated that he went to the emergency 
room for foot pain and was given a letter to excuse him from 
work.  He provided a copy of the letter dated December 7, 2009 
stating that he was unable to return to work until December 14, 
2009.  The Veteran waived RO consideration of this evidence.    

The Veteran has been assigned a 20 percent rating under 
Diagnostic Code 5299-5284.  Disabilities of the feet are governed 
by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 
through 5284.  Several disabilities listed in this portion of the 
rating schedule are expressly denoted as "unilateral," see 38 
C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 and 5282, while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5279.  Still, other disabilities are given 
one rating if the condition is unilateral and a different rating 
if the condition is bilateral.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 and 5278.

The Veteran's service-connected disability under appeal only 
involves the right foot.  Thus, the matter under appeal is a 
unilateral disability.  The Veteran's right foot disability has 
been assigned a 20 percent rating.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 injuries of the foot warrant a 20 percent 
rating when productive of moderately severe disability, and 30 
percent when productive of severe disability.  In order for a 
rating in excess of 30 percent to be assigned, for unilateral 
foot involvement, the Veteran must demonstrate loss of use of the 
foot.  See note following Diagnostic Code 5284.  Even if the 
Veteran had the equivalent of amputation of all three toes, the 
rating would still be no more than 30 percent, unless he had 
forefoot amputation proximal to metatarsal bones (more than one-
half of metatarsal loss).

The record reflects numerous VA outpatient records as well as VA 
examinations (although the neurological examination seems to be 
the same as the feet examination).  The Veteran's primary 
complaint is no longer callus buildup, but rather extreme pain, 
particularly on weightbearing.  The pain apparently radiates up 
the right lower extremity which has been attributed to the 
orthopedic disability.  In affording the Veteran the benefit of 
the doubt, the Board finds credible his complaints of severe pain 
and stiffness which cause severe foot disability, as he cannot 
weightbear for any prolonged period.  Accordingly, a rating of 30 
percent under DC 5284 is warranted.  A 30 percent rating is the 
highest rating available under DC 5284.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (When the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.).  A 
higher rating is not warranted since the Veteran clearly does not 
have loss of use of his right foot.  He is able to ambulate and 
stand, at least for short periods of time.  Again, he testified 
that he can walk 1/4 mile.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports a higher rating of 30 percent.  

The Veteran has also complained of neurological symptoms 
associated with his right foot.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, in the May 2007 rating decision the RO 
denied entitlement to service connection for nerve damage of the 
right foot and leg.  The Veteran did not appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable.  He testified in September 2010 that he 
is employed as a substitute teacher.

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right foot disorder 
(i.e., pain, stiffness, difficulty walking) are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria, and the Board finds that the rating criteria 
reasonably describe his disability.  A 30 percent rating under DC 
5284 contemplates a severe disability.  For these reasons, 
referral for consideration of an extraschedular rating is not 
warranted for this claim.


ORDER

Entitlement to a 30 percent rating for right foot disorder, 
including residuals of osteotomies of the fourth and fifth 
metatarsals, is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

On the June 1969 entrance examination, non-disabling pes planus 
was noted.  In January 1970, numbness of the left foot was 
indicated.  The Veteran was restricted from running, marching, 
and PT for 24 hours.  In May 1970, a callus was noted on the 
right foot.  On the September 1971 discharge examination, the 
Veteran denied having any foot trouble or lameness.  

In February 1976, the Veteran filed a claim for VA benefits.  He 
reported having foot calluses.  In conjunction with his claim, he 
was afforded a VA examination in November 1976.  A callus on the 
right foot was noted.  There were no complaints or findings of 
pes planus.  

In July 1983, the Veteran was afforded a VA examination.  At that 
time, second degree pes planus was noted.  

In June 1997, the Veteran testified a Board hearing.  At that 
time, the Veteran testified that the marching and strenuous 
activities during service, on his flat feet, caused a fracture 
upon which calluses formed.  

Ina  June 1997 letter, Steven C. Shifreen, M.D., indicated that 
the Veteran entered service in November 1969 with flat feet.  He 
then participated in rigorous activities during basic training.  
He developed severe pain in his right foot and had a right stress 
fracture of the right fourth metatarsal, which was diagnosed 
after service.  He underwent two surgeries in 1978 and 1979 when 
osteotomies were performed.  The current diagnosis was bilateral 
pes planus, bilateral hallux valgus, status post osteotomy of the 
fourth and fifth metatarsals of the right foot with somatic 
dysfunction of both feet which was worse on the right.  

The Veteran's current claim for service connection for pes planus 
was denied on the basis that the service treatment records and 
recent medical evidence did not reveal findings referable to pes 
planus.  However, as indicated above, pes planus existed when the 
Veteran entered service, as noted on his entrance examination.  
In addition, there are post-service diagnoses of pes planus.  As 
such, it must be determined if the Veteran's pes planus underwent 
an increase in disability during service, and, if so, if the 
increase in disability was due to the natural progress of the 
disease or was the increase in disability beyond the natural 
progress of the disease.  

Dr. Shifreen essentially indicated that the rigors of service and 
basic training were credible and caused a fracture in the 
Veteran's foot which resulted in the service-connected right foot 
disability.  The Veteran contends that the rigors of service and 
basic training caused his pes planus to worsen.  The Board finds 
that a medical opinion should be obtained.  Any recent VA and 
private treatment records should also be obtained.  Efforts 
should also be undertaken to ensure that the Veteran's complete 
VA treatment records dated shortly after his separation form 
service have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records related to his 
feet from the Boston VA healthcare system 
(to include Boston, Jamaica Plain, and/or 
West Roxbury), dated from 1971 to 1977 and 
from May 2007 forward.

2.  Ask the Veteran to identify all private 
medical care providers that have treated 
him for pes planus since 2006.  Make 
arrangements to obtain all records that he 
adequately identifies.

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The examiner 
should review the claims folder in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
the following questions:

(a)  Did the Veteran's pre-service pes 
planus permanently increase in severity 
during his period of service?  

(b)  If the Veteran's pes planus underwent 
an increase in severity during service, 
was the increase in disability due to the 
natural progress of the disease or was the 
increase in disability beyond the natural 
progress of the disease?

The examiner should comment on the affect, 
if any, of the rigors of service and basic 
training upon the pes planus, in the 
assessment of the inquiries posed above.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

5.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


